            Case 4:21-cr-00126-JM Document 3 Filed 05/04/21 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                    )
                                            )
V.                                          )      18 U.S.C. § 922(g)(l)
                                            )      21 U.S.C. § 841(a)(l)
JOHNATHAN BUCKALOO                          )      18 U.S .C. § 924(c)(l)(A)


                                       INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNT 1

       A.     On or about January 13, 2021 , the defendant,

                                JOHNATHAN BUCKALOO,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

              1.     Possession with a purpose to deliver a controlled substance, in Pope

                     County, Arkansas, Circuit Court in Case Number 2012-263;

              2.     Possession of a firearm by certain persons and theft by receiving, in Pope

                     County, Arkansas, Circuit Court in Case Number 2012-498;

              3.     Possession drug paraphernalia, in Pope County, Arkansas, Circuit Court in

                     Case Number 2014-264;

              4.     Possession of a controlled substance, in Pope County, Arkansas, Circuit

                     Court in Case Number 2014-212;

              5.     Possession with a purpose to deliver methamphetamine/cocaine and

                     possession of drug paraphernalia, in Conway County, Arkansas, Circuit

                     Court in Case Number 2016-75;

              6.     Possession of a controlled substance and possession of drug paraphernalia,

                                                  1
             Case 4:21-cr-00126-JM Document 3 Filed 05/04/21 Page 2 of 3


                       in Pope County, Arkansas, Circuit Comi in Case Number 58CR-16-497;

                       and

               7.      Possession of a controlled substance, in Pope County, Arkansas, Circuit

                       Comi in Case Number 58CR-18-783.

        B.     On or about January 13, 2021, in the Eastern District of Arkansas, the

defendant,

                                  JOHNATHAN BUCKALOO,

knowingly possessed, jn and affecting commerce, one or more of the following:

               1.      A firearm, that is: a Girsan, Model Regard MC, 9mm pistol, bearing serial

                       number T6868-20A00582;

               2.      One or more rounds of Blazer 91mn Luger ammunition; and

               3.     One or more rounds ofR-P 9mm Luger ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(l).

                                           COUNT2

       On or about January 13, 2021, in the Eastern District of Arkansas, the defendant,

                                 JOHNATHAN BUCKALOO,

knowingly and intentionally possessed with intent to distribute a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                           COUNT3

       On or about January 13, 2021, in the Eastern District of Arkansas, the defendant,

                                 JOHNATHAN BUCKALOO,

knowingly and intentionally possessed a firearm, that is: a Girsan, Model Regard MC, 9mm

pistol, bearing serial number T6868-20A00582, in furtherance of a drug trafficking crime


                                                   2
              Case 4:21-cr-00126-JM Document 3 Filed 05/04/21 Page 3 of 3


prosecutable in a comi of the United States, that is: a violation of Title 21, United States Code,

Section 841(a)(l), as set forth in Count 2 of this Indictment.

        All in violation of Title 18, United States Code, Section 924(c)(l)(A).

                                 FORFEITURE ALLEGATION 1

        Upon conviction of Count 2 of this Indictment, the defendant, JOHNATHAN

BUCKALOO, shall forfeit to the United States, under Title 21, United States Code, Section

853(a)(l), all property constituting, or derived from, any proceeds the person obtained, directly

or indirectly, as a result of the offense.

                                 FORFEITURE ALLEGATION 2

        Upon conviction of Count 2 of this Indictment, the defendant, JOHNATHAN

BUCKALOO, shall forfeit to the United States, under Title 21, United States Code, Section

853(a)(2), all of the person's prope1iy used or intended to be used, in any manner or pa1i, to

commit, or to facilitate the commission of the offense.

                                 FORFEITURE ALLEGATION 3

       Upon conviction of Count 1, 2, or 3 of this Indictment, the defendant, JOHNATHAN

BUCKALOO, shall forfeit to the United States, under Title 18, United States Code, Section

924(d), Title 21, United States Code, Section 853, and Title 28, United States Code, Section

2461(c), all firearms and ammunition involved in the commission of the offense.

                       [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                     3
